— Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 26, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant admitted that he got into a dispute with his employer’s vice-president regarding his request to be paid early, that he became upset and walked off the job without informing the vice-president that he was leaving. He also admitted that on the next two scheduled work days he arrived late and left without working either day. Under these circumstances, the conclusion by the Unemployment Insurance Appeal Board that claimant lost his employment due to misconduct is supported by substantial evidence and must be upheld (see, Matter of Bois [Levine], 53 AD2d 731; Matter of Rossano [Levine], 52 AD2d 1006). Claimant’s contentions to the contrary concern questions of credibility which were for the Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged — Roberts], 113 AD2d 997).
Casey, J. P., Weiss, Levine, Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.